Case 2:11-cv-02920-KAM-PK Document 55 Filed 07/29/19 Page 1 of 2 PageID #: 286


MASON LAW, PLLC                   LOCKSLEY O. WADE, ESQ.              DEVITT SPELLMAN BARRETT, LLP
11 Broadway - Suite 615-8         11 Broadway, Suite 615              50 Route 111, Suite 314
New York, NY 10004                New York, NY 10004                  Smithtown, NY 11787
(212) 498-9691                    (212) 933-9180                      (631) 724-8833
Co-Counsel for Plaintiff          Co-Counsel for Plaintiff            Attorneys for Defendants




                                                                 July 29, 2019

Honorable Peggy Kuo, Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Razzano v. Remsenburg‐Speonk Union Free Sch. Dist., et al.
       Case No. 11-CV-02920-KAM-PK

Dear Judge Kuo:

        The parties in this action jointly write to the Court pursuant to the Status Report Order
issued on July 22, 2019. A new attorney has been assigned by the firm represent the defendants
and he is still in the process of reviewing the extensive case file. In the meantime, counsels for the
plaintiff is still in the process of obtaining a complete case file from his client and her former
attorney.

        Fact discovery is closed with the exception updating the defendants on Plaintiff’s
mitigation of damages. The defendants’ preliminary assessment of the case is that a dispositive
motion premised on either res judicata or collateral estoppel, or otherwise upon uncontested facts
that have been established,will dispose of most if not all of the plaintiff’s claims. The plaintiff
disputes this assessment.

        With all of the above in mind, the plaintiff has no objection to defendants’ motion for an
enlargement of time, up to and including September 12, 2019 in which to file the above-mentioned
dispositive motion. The plaintiff’s response would be due within thirty (30) days. A reply -if any-
would be due ten (10) days from the plaintiff’s response.

       As to a possible settlement conference, the plaintiff believes that such would be fruitful.
The defendants dispute any liability and presently have a no pay position. However, following a
productive telephone discussion among counsel, defense counsel will be making inquiry as to
whether there is the potential for a settlement in this matter. . Should the Court set a settlement
conference, counsels for the plaintiff and the defendants’ calendars are flexible for anytime next
month (August 2019) for a date at the Court’s convenience.
Case 2:11-cv-02920-KAM-PK Document 55 Filed 07/29/19 Page 2 of 2 PageID #: 287


July 29, 2019


         Thank you for your attention to the above.


                                              Respectfully submitted,


                                              MASON LAW, PLLC

                                              /s/ D. Christopher Mason
                                              _________________________
                                              By: D. Christopher Mason
                                              11 Broadway - Suite 615-8
                                              New York, NY 10004
                                              (212) 498-9691
                                              Co-Counsel for Plaintiff



                                              /s/ Locksley O. Wade
                                              ____________________
                                              Locksley O. Wade, Esq.
                                              Co-Counsel for Plaintiff



                                              DEVITT SPELLMAN BARRETT, LLP

                                              /s/ Scott J. Kreppein, Esq.
                                              _______________________
                                              By: Scott J. Kreppein, Esq.
                                              Attorneys for Defendants




                                                      2 of 2
